Citation Nr: 0821752	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-14 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total and permanent disability rating for 
PTSD.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In January 2005, the veteran withdrew his appeal regarding 
the issue of entitlement to a higher disability rating for 
post-traumatic stress disorder (PTSD) prior to September 20, 
2004.  Accordingly, that claim no longer is in appellate 
status.  38 C.F.R. § 20.204(c) (2007).


REMAND

In the May 2006 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge of 
the Board.  Such a hearing has not been scheduled, and the 
veteran's request for such a hearing has not been withdrawn.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

The veteran should be scheduled for a 
Board hearing at the Pittsburgh RO in 
accordance with the docket number of his 
appeal.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

